Citation Nr: 1454469	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He was awarded the Purple Heart and the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a February 2013 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to herbicide exposure or diabetes mellitus.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In November 2013, while the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand, requesting that the Court vacate the portion of the Board's February 2013 decision that pertained to the denial of service connection for hypertension.  (The Veteran withdrew his appeal with respect to the issue of entitlement to service connection for peripheral neuropathy of the upper extremities, which had also been denied in the Board's February 2013 decision.)  In a December 2013 Order, the Court granted the Joint Motion, vacating the Board's February 2013 decision as it pertained to the denial of service connection for hypertension, to include as secondary to herbicide exposure or diabetes mellitus, and remanding the claim to the Board for compliance with directives that were specified by the Joint Motion.  The claim was remanded by the Board in June 2014 for an additional VA examination. 

In his August 2009 substantive appeal, the Veteran requested a hearing before a Member of the Board at his local RO.  He withdrew this request in writing in April 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Board referred to the Joint Motion which noted that the Secretary has acknowledged that there is "limited or suggestive evidence of an association between hypertension and exposure to herbicides."  Upon remand, the AOJ obtained a June 2014 VA opinion as to whether the Veteran's hypertension is due to herbicide exposure.  The examiner stated that "First of all there is no correlation between agent orange and hypertension."  Given the acknowledgement by the Secretary that there is some evidence of an association, this opinion is inadequate as based on an inaccurate premise.  The Board finds another opinion is necessary which considers the evidence. 

In addition, in a November 2014 appellate brief, the Veteran's representative argued that the Veteran's hypertension may be aggravated by his service-connected PTSD.  As no opinion has been obtained concerning his new theory of entitlement, the Board finds an additional opinion is necessary as to whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD. 

Finally, it is unclear as to whether the Veteran's service treatment records are complete.  A request for any additional service treatment records should be made.  The Veteran should also be provided additional VCAA notice on remand, and any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter addressing his claim for service connection for hypertension as secondary to service-connected diabetes mellitus and/or PTSD.  See 38 C.F.R. § 3.310.

2.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

3.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records.

4.  Thereafter, return the claims folder to the clinician who examined the Veteran in June 2014 for a supplemental opinion, as discussed below.  If the clinician who performed the June 2014 examination is not reasonably available, the opinion may be rendered by a different qualified medical professional.  The claims folders must be thoroughly reviewed by the examiner.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides.  

In providing this opinion, the examiner must specifically consider:

(i)  Any additional service treatment records that may have been associated with the claims folder; and

(ii) The fact that the National Academy of Science ("NAS") Veterans and Agent Orange: Update 2006, and later versions, have recognized that hypertension has been categorized as having "limited or suggestive evidence" of association with herbicide exposure.  See Institute of Medicine of the National Academies, Veterans and Agent Orange Update: 2006 (2007).

(b)  If the examiner determines that the Veteran's hypertension is not related to his active service, he/she should provide opinions as to the following questions:

(i)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his PTSD.

(ii)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was aggravated by his PTSD.

If the examiner determines that an additional examination of the Veteran is required in order to provide the requested opinions, then the Veteran should be scheduled for an appropriate examination.  

Any opinion expressed must be accompanied by a complete rationale.  

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



